      Case 6:20-cv-00504-ADA-JCM Document 55 Filed 03/31/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


ALLISON KING,                   §
            Plaintiff,          §
                                §
v.                              §           6-20-CV-00504-ADA
                                §
BAYLOR UNIVERSITY,              §
            Defendant.          §
                                §
                    ORDER ADOPTING MAGISTRATE
              JUDGE’S REPORT AND RECOMMENDATION
       Before the Court is the Report and Recommendation of United States Magistrate Judge

Jeffrey C. Mankse. ECF No. 49. The Report recommends that this Court grant Defendant’s

Motion to Dismiss (ECF No. 31), and that Plaintiff’s First Amended Complaint (ECF No. 28) be

dismissed with prejudice. Because the Report recommends dismissal on the merits, the Report

further recommends that Plaintiff’s Motion for Appointment of Interim Class Counsel (ECF No.

27) be denied. The Report and Recommendation was filed on January 1, 2021.

       A party may file specific, written objections to the proposed findings and

recommendations of the magistrate judge within fourteen days after being served with a copy of

the report and recommendation, thereby securing de novo review by the district court. 28 U.S.C.

§ 636(b); Fed. R. Civ. P. 72(b). A district court need not consider “[f]rivolous, conclusive, or

general objections.” Battle v. U.S. Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987) (quoting

Nettles v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other

grounds by Douglass v. United States Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996)).

       Plaintiff filed objections on February 11, 2021. ECF No. 50. The Court has conducted a

de novo review of the motion to dismiss and motion to remand, the responses, the report and

recommendation, the objections to the report and recommendation, and the applicable laws.
      Case 6:20-cv-00504-ADA-JCM Document 55 Filed 03/31/21 Page 2 of 2




After that thorough review, the Court is persuaded that the Magistrate Judge’s findings and

recommendation should be adopted.

       IT IS THEREFORE ORDERED that the Report and Recommendation of United

States Magistrate Judge Manske, ECF No. 49, is ADOPTED.

       IT IS FURTHER ORDERED that Defendant’s objections are OVERRULED.

       IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss (ECF No. 31) is

GRANTED and Plaintiff’s First Amended Complaint (ECF No. 28) is DISMISSED WITH

PREJUDICE in accordance with the Report and Recommendation.

       IT IS FINALLY ORDERED that Plaintiff’s Motion for Appointment of Interim Class

Counsel (ECF No. 27) is DENIED.



SIGNED this 31st day of March, 2021.




                                    ALAN D ALBRIGHT
                                    UNITED STATES DISTRICT JUDGE
